                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

WILLIAM C. SHEHAN, JR., et al.,                 :

                Plaintiffs,                     :     Case No. 1:20-cv-500
                                                      Chief Judge Algenon L. Marbley
             v.                                 :     Chief Magistrate Judge Elizabeth P. Deavers
UNITED STATES DEPARTMENT OF
JUSTICE, et al.,                                :

                Defendants.                     :


                                            ORDER

         The undersigned hereby recuses herself from the above-styled case. The Clerk is

DIRECTED to redraw the case for random reassignment to another United States Magistrate

Judge.

         IT IS SO ORDERED.


Date:July 17, 2020                              /s/ Elizabeth A. Preston Deavers
                                               ELIZABETH A. PRESTON DEAVERS
                                               UNITED STATES MAGISTRATE JUDGE
